         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 KENNETH C. GIBSON,                                   No. 3:20-cv-00145 (KAD)
     Plaintiff,

        v.

 ANDREW SAUL, COMMISSIONER OF
 SOCIAL SECURITY,
      Defendant.                                      February 3, 2021

    MEMORANDUM OF DECISION RE: PLAINTIFF’S MOTION TO REVERSE
   THE DECISION OF THE COMMISSIONER (ECF NO. 20) AND DEFENDANT’S
   MOTION TO AFFIRM THE DECISION OF THE COMMISSIONER (ECF NO. 24)

Kari A. Dooley, United States District Judge:

       Kenneth Gibson (the “Plaintiff”) brings this administrative appeal pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). He seeks to reverse the decision of Defendant Andrew M. Saul,

Commissioner of the Social Security Administration (the “Commissioner”), denying his

application for supplemental security income benefits (“SSI”) pursuant to Title XVI of the Social

Security Act (the “Act”). In the alternative, he seeks a remand to the Commissioner for further

proceedings. The Commissioner opposes the Plaintiff’s claims of error and moves to affirm his

decision. For the reasons set forth below, the Plaintiff’s motion to reverse (or, in the alternative,

to remand) is DENIED and the Commissioner’s motion to affirm is GRANTED.

Standard of Review

       A person is “disabled” under the Act if that person is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A physical or mental impairment is

one “that results from anatomical, physiological, or psychological abnormalities which are
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 2 of 24




demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” Id. §

1382c(a)(3)(D). In addition, a claimant must establish that his “physical or mental impairment or

impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy[.]” Id. § 1382c(a)(3)(B).

       Pursuant to regulations promulgated by the Commissioner, a five-step sequential

evaluation process is used to determine whether a claimant’s condition meets the Act’s definition

of disability. See 20 C.F.R. § 416.920. In brief, the five steps are as follows: (1) the Commissioner

determines whether the claimant is currently engaged in substantial gainful activity; (2) if not, the

Commissioner determines whether the claimant has “a severe medically determinable physical or

mental impairment” or combination thereof that “must have lasted or must be expected to last for

a continuous period of at least 12 months;” (3) if such a severe impairment is identified, the

Commissioner next determines whether the medical evidence establishes that the claimant’s

impairment “meets or equals” an impairment listed in Appendix 1 of the regulations; (4) if the

claimant does not establish the “meets or equals” requirement, the Commissioner must then

determine the claimant’s residual functional capacity (“RFC”) to perform his past relevant work;

and (5) if the claimant is unable to perform his past work, the Commissioner must next determine

whether there is other work in the national economy that the claimant can perform in light of his

RFC and his education, age, and work experience. Id. §§ 416.920(a)(4)(i)-(v); 416.909. The

claimant bears the burden of proof with respect to Step One through Step Four, while the

Commissioner bears the burden of proof as to Step Five. McIntyre v. Colvin, 758 F.3d 146, 150

(2d Cir. 2014).




                                                 2
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 3 of 24




       It is well-settled that a district court will reverse the decision of the Commissioner only

when it is based upon legal error or when it is not supported by substantial evidence in the record.

See, e.g., Greek v. Colvin, 802 F.3d 370, 374–75 (2d Cir. 2015) (per curiam); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive”). “Substantial evidence is more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotations marks and citation

omitted). “In determining whether the agency’s findings were supported by substantial evidence,

the reviewing court is required to examine the entire record, including contradictory evidence and

evidence from which conflicting inferences can be drawn.” Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013) (per curiam) (quotation marks and citation omitted). “Under this standard of

review, absent an error of law, a court must uphold the Commissioner’s decision if it is supported

by substantial evidence, even if the court might have ruled differently.” Campbell v. Astrue, 596

F. Supp. 2d 446, 448 (D. Conn. 2009). The court must therefore “defer to the Commissioner’s

resolution of conflicting evidence,” Cage v. Comm’r of Social Sec., 692 F.3d 118, 122 (2d Cir.

2012), and can only reject the Commissioner’s findings of fact “if a reasonable factfinder would

have to conclude otherwise,” Brault v. Social Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012) (per

curiam) (quotation marks and citation omitted). Stated simply, “[i]f there is substantial evidence

to support the [Commissioner’s] determination, it must be upheld.” Selian, 708 F.3d at 417.

Procedural History

       On October 14, 2016, Plaintiff filed an application for SSI pursuant to Title XVI of the

Act, alleging an onset date of September 1, 2016. (Tr. 412.) He later amended the alleged onset

date to October 1, 2016. (See Tr. 215–16.) Plaintiff’s claim was denied initially on February 16,




                                                 3
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 4 of 24




2017 (Tr. 296) and on reconsideration on December 6, 2017. (Tr. 310.) A hearing was thereafter

conducted before Administrative Law Judge (“ALJ”) John T. Molleur on October 29, 2018. (See

Tr. 209.) On November 15, 2018, ALJ Molleur issued a written decision denying Plaintiff’s

application for SSI. (See Tr. 13–26.)

       In his decision, ALJ Molleur followed the sequential evaluation process for assessing

disability claims. At Step One, the ALJ found that Plaintiff has not been engaged in substantial

gainful activity since the alleged onset date of his disability. (Tr. 18.) At Step Two, the ALJ

determined that Plaintiff has severe medically determinable impairments consisting of

fibromyalgia, degenerative disc disease in the lumbar spine, bipolar II disorder, obsessive

compulsive disorder, and opioid related disorder. (Tr. 18.) At Step Three, the ALJ concluded that

none of Plaintiff’s severe impairments met or medically equaled a listed impairment in Subpart P,

Appendix 1 at 20 C.F.R. Part 404. (Tr. 18.) The ALJ also considered the Plaintiff’s fibromyalgia

under Social Security Ruling (“SSR”) 12-2p. (Tr. 18–19.) At Step Four, the ALJ determined that

Plaintiff had the RFC “to perform sedentary work . . . except the claimant must avoid climbing

ladders, ropes, and scaffolds.” (Tr. 20.) The ALJ further found that:

       Other postural activities are limited to no more than occasionally. He must avoid work at
       unprotected heights. He should have no close proximity to mobile machinery or exposed
       moving machinery parts. The work should be restricted to that requiring only simple
       instructions and routine and repetitive tasks. He must avoid tandem or other team oriented
       type work. The work should involve no more than brief and incidental contact with
       members of the general public.

(Tr. 20.) Plaintiff did not have any past relevant work that the ALJ found he could assess at Step

Four. (Tr. 24–25.) At Step Five, the ALJ held that jobs existed in significant numbers in the

national economy that Plaintiff can perform, such as a Final Assembler, Document Preparer, and

Table Worker. (Tr. 25–26.) The ALJ accordingly determined that Plaintiff has not been disabled

since the alleged onset date of October 1, 2016. (Tr. 26.)



                                                4
            Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 5 of 24




           The Appeals Council declined Plaintiff’s request for review on December 6, 2019,

rendering final the ALJ’s decision. (Tr. 1.) This appeal followed.

Discussion

           As an initial matter the Court notes that the record before the ALJ did not include certain

medical records which were submitted by the Plaintiff in connection with his request for Appeals

Council review. (See Tr. 32–208.) Some of these records postdate the ALJ’s decision of

November 15, 2018. As the Commissioner explains, the Appeals Council considered the new

records that predated the ALJ’s decision and concluded that “this evidence does not show a

reasonable probability that it would change the outcome of the decision.” (Tr. 2; see also Def.’s

Mem. at 5–6 n. 2.) The Appeals Council further found that the records from after November 15,

2018 did not relate to the disability period at issue and indicated that the Plaintiff would need to

submit a new claim for SSI if he wished to be considered disabled during this more recent period.

(Tr. 2.)

           “While a district court can consider new evidence when reviewing an ALJ decision,

remand is warranted only upon a showing that the evidence is new and material, and that there

is good cause for failure to timely submit it.” Yucekus v. Comm’r of Soc. Sec., 829 F. App’x 553,

557 (2d Cir. Oct. 9, 2020) (summary order) (citing 42 U.S.C. § 405(g); Pollard v. Halter, 377 F.3d

183, 193 (2d Cir. 2004)). New “evidence is material if it is ‘both relevant to the claimant’s

condition during the time period for which benefits were denied and probative . . . The concept of

materiality requires, in addition, a reasonable possibility that the new evidence would have

influenced the [Commissioner] to decide the claimant’s application differently.’” Milano v. Apfel,

98 F. Supp. 2d 209, 215 (D. Conn. 2000) (quoting Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir.

1988)). This Court must therefore “review the entire administrative record, which includes the




                                                    5
           Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 6 of 24




new evidence, and determine, as in every case, whether there is substantial evidence to support the

decision of the [Commissioner]”. Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (per curiam)

(quotation marks and citation omitted). Here, there is no question that the evidence submitted to

the Appeals Council is “new” evidence, and the Court will address the question of its materiality

in the context of analyzing each of the specific grounds for reversal urged by the Plaintiff.1

         The Plaintiff identifies four alleged errors by the ALJ in rendering his decision which he

contends warrant reversal or, in the alternative, a remand for further proceedings. He first asserts

that the ALJ’s conclusion that he does not meet Listing 12.04 for bipolar II disorder and Listing

12.06 for obsessive compulsive disorder (“OCD”) is not supported by substantial evidence in the

record. He next advances the same argument with respect to his spinal disorder and Listing 1.04.

His third claim of error is that the ALJ assigned insufficient weight to the opinion of Plaintiff’s

treating physician, Dr. Brian Riordan. And finally, he submits that the ALJ’s RFC determination

is flawed and unsupported by substantial evidence. These arguments are addressed in turn.

         Substantial Evidence Supports the ALJ’s Findings with Respect to the Applicable
         Listings for Plaintiff’s Mental Health Disorders

         As noted, Plaintiff challenges the ALJ’s conclusion that he did not meet the Listings for

bipolar II disorder (Listing 12.04) and OCD (Listing 12.06). Each of these Listings requires that

a claimant satisfy the criteria of both paragraphs A and B or the criteria of both paragraphs A and

C. The Plaintiff does not argue that the paragraph B criteria are relevant to his condition for either



1
  In doing so the Court recognizes that despite the Appeals Council’s refusal to consider evidence that accrued after
November 15, 2018, evidence created after the ALJ’s decision may nonetheless be probative if it “clarif[ies] a
prehearing disability and/or diagnoses.” McCarthy v. Colvin, No. 3:16 CV 1716 (JGM), 2018 WL 495678, at *16 (D.
Conn. Jan. 22, 2018) (quotation marks and citation omitted). The Court has accordingly reviewed both the pre-
decision and post-decision new evidence submitted by the Plaintiff in reaching its conclusion that the new evidence
would not alter the ALJ’s conclusion. Because the Court concludes that remand is not warranted on this basis, the
Court need not decide whether the Plaintiff has demonstrated good cause for the failure to submit timely the relevant
pre-decision medical records to the ALJ—a failure that the Plaintiff attributes to his prior counsel’s transition out of
his law firm at the time of the Plaintiff’s hearing. (See Pl.’s Mot. at 3–4.)



                                                           6
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 7 of 24




Listing and instead asserts that he has satisfied the paragraph A and C requirements for both his

bipolar disorder and OCD.

       The paragraph A criteria for bipolar disorder require medical documentation of “three or

more of the following” characteristics:

       a. Pressured speech;
       b. Flight of ideas;
       c. Inflated self-esteem;
       d. Decreased need for sleep;
       e. Distractibility;
       f. Involvement in activities that have a high probability of painful consequences that are
       not recognized; or
       g. Increase in goal-directed activity or psychomotor agitation.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04.A.2. The paragraph A criteria for OCD require that

Plaintiff provide medical documentation of “[i]nvoluntary, time-consuming preoccupation with

intrusive, unwanted thoughts” or “[r]epetitive behaviors aimed at reducing anxiety.” Id. §

12.06.A.3.

       Paragraph C for both disorders requires that:

       Your mental disorder in this listing category is “serious and persistent;” that is, you have a
       medically documented history of the existence of the disorder over a period of at least 2
       years, and there is evidence of both:

       1. Medical treatment, mental health therapy, psychosocial support(s), or a highly structured
       setting(s) that is ongoing and that diminishes the symptoms and signs of your mental
       disorder (see 12.00G2b); and

       2. Marginal adjustment, that is, you have minimal capacity to adapt to changes in your
       environment or to demands that are not already part of your daily life (see 12.00G2c).

Id. §§ 12.04.C, 12.06.C. The regulations clarify that the criterion in Paragraph C1 is met, in

relevant part:

       when the evidence shows that you rely, on an ongoing basis, upon medical treatment,
       mental health therapy, psychosocial support(s), or a highly structured setting(s), to
       diminish the symptoms and signs of your mental disorder (see 12.00D). We consider that
       you receive ongoing medical treatment when the medical evidence establishes that you



                                                 7
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 8 of 24




       obtain medical treatment with a frequency consistent with accepted medical practice for
       the type of treatment or evaluation required for your medical condition.

Id. § 12.00G.2.b. The regulations clarify that the Paragraph C2 criterion is met:

       when the evidence shows that, despite your diminished symptoms and signs, you have
       achieved only marginal adjustment. “Marginal adjustment” means that your adaptation to
       the requirements of daily life is fragile; that is, you have minimal capacity to adapt to
       changes in your environment or to demands that are not already part of your daily life. We
       will consider that you have achieved only marginal adjustment when the evidence shows
       that changes or increased demands have led to exacerbation of your symptoms and signs
       and to deterioration in your functioning; for example, you have become unable to function
       outside of your home or a more restrictive setting, without substantial psychosocial
       supports (see 12.00D). Such deterioration may have necessitated a significant change in
       medication or other treatment. Similarly, because of the nature of your mental disorder,
       evidence may document episodes of deterioration that have required you to be hospitalized
       or absent from work, making it difficult for you to sustain work activity over time.

Id. § 12.00G.2.c. The regulations include examples of psychosocial supports, such as the help of

family members who aid a claimant in his or her basic functioning and daily activities, participation

in programs that provide instruction in entry-level work skills and daily living, the receipt of

“comprehensive ‘24/7 wrap-around’ mental health services,” residence in a hospital or institution

that provides 24-hour care, and receipt of “assistance from a crisis response team, social workers,

or community mental health workers” who help the claimant with his or her physical needs. Id. §

12.00D.1. The regulations also recognize that a claimant can meet this standard if he lives alone

and does not receive psychosocial supports but has instead “created a highly structured

environment by eliminating all but minimally necessary contact with the world outside [his] living

space.” Id. “Courts in this Circuit routinely have found that no reasonable fact finder could

conclude that a plaintiff could meet this standard when, inter alia, the plaintiff functioned mostly

independently, including by shopping, going online, traveling independently and managing

money, and was observed to have goal-directed thoughts.” Campbell v. Comm’r of Soc. Sec., No.

1:19-CV-03215 (SDA), 2020 WL 5641200, at *12 (S.D.N.Y. Sept. 22, 2020) (citing cases).




                                                 8
          Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 9 of 24




        Here, the ALJ did not render specific findings with respect to the Paragraph A criteria. As

for the Paragraph C requirements, the ALJ found that they were not satisfied for either disorder—

noting that the Plaintiff “lives at home and has not required inpatient treatment or assisted

residential living.” (Tr. 20.) In seeking reversal of the ALJ’s decision, the Plaintiff argues vaguely

that “there was ample evidence in the record supporting the finding that Claimant was suffering

from severe limitations as a result of the Bipolar II Disorder and Obsessive Compulsive Disorder.”

(Pl.’s Mem. at 19.) The evidence he cites consists primarily of records documenting Plaintiff’s

symptoms, such as his reports of hearing voices,2 lack of sleep and appetite, mood swings, and

“apocalyptic nightmares.” (See, e.g., Tr. 55, 60, 71, 83, 96, 103, 105, 113.) However, even

assuming arguendo that Plaintiff’s symptoms satisfy the Paragraph A criteria for bipolar disorder

and OCD, the ALJ’s conclusion that the Plaintiff cannot satisfy the Paragraph C requirements is

supported by substantial evidence.

        More specifically, while the record indicates that Plaintiff received outpatient mental health

care for his mental health conditions over a period spanning more than two years, the record lacks

evidence of marginal adjustment—i.e., that Plaintiff exhibited “minimal capacity to adapt to

changes in [his] environment or to demands that are not already part of [his] daily life” or a

deterioration in his mental capacity evidenced by, for example, the inability to function outside of

his home “without substantial psychosocial supports.” 20 C.F.R. Pt. 404 Subpt. P, App. 1, §

12.00G.2.c.      To the contrary, the record reveals numerous instances of the Plaintiff engaging

independently in a wide range of activities outside of the home on an ongoing basis without any

apparent psychosocial supports. (See, e.g., Tr. 610 (treatment note from August 2016 in which



2
  While the Plaintiff refers to these as “auditory hallucinations,” as the Commissioner notes, Plaintiff’s treatment
providers instead appeared to interpret these reports as manifestations of the Plaintiff’s inner speech as opposed to
delusions or psychotic episodes. (See, e.g., Tr. 54–55, 105.)



                                                         9
          Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 10 of 24




Plaintiff described having a great time on an 11-day camping trip with his friend and how “he

fishes all night long”); Tr. 575 (March 2016 therapy note stating that the Plaintiff went to a museum

with friends and also visited friends in New York); Tr. 606 (notes following therapeutic injection

administered in September 2016 in which the Plaintiff reported having gone “out last night at 01:30

am to go fishing on the Long Island Sound, and then slept on the beach”); Tr. 609 (note following

another therapeutic injection in September 2016 where Plaintiff reported being in a good mood

since having returned from a fishing trip to Cape Cod); Tr. 603 (treatment note from October 2016

noting that Plaintiff was planning to try to volunteer for a local arts organization, and additionally

described “attending a party yesterday and he had such a great time”); Tr. 602 (treatment note from

November 2016 stating that Plaintiff “[u]sed to go fishing 3x/week, lately once a week”); Tr. 776

(treatment note from March 2018 in which Plaintiff reported “that he had good time with his friend

in MA for past weekend” and was planning to start fishing in mid-April eight hours a day, three

days a week); Tr. 784 (treatment note from May 2018 in which Plaintiff “states that overall he

feels better, more energetic and motivated . . . has been helping drive his friend to doctors

appointments, painting, writing more music and started fishing again”).) 3

         The record also reveals that the Plaintiff’s concentration, memory, judgment, fund of

knowledge, impulse control, and orientation to person, place, and time were consistently deemed

intact, average, and/or “good.” (E.g., Tr. 577, 602, 616, 621, 753.) This further supports the ALJ’s

finding that the Plaintiff did not satisfy the paragraph C criteria. See Handau v. Saul, No. 3:19-

CV-616 (RMS), 2020 WL 4218229, at *10 (D. Conn. July 23, 2020) (finding absence of marginal




3
 While some of these records predate the alleged onset date of October 1, 2016, the ALJ did consider them in rendering
his decision (see Tr. 23) and the Plaintiff does not challenge such consideration. Where, as here, a claimant alleges
an onset date within 12 months of the filing of his application, the regulations provide that the Commissioner “will
develop your complete medical history beginning with the month you say your disability began unless we have reason
to believe your disability began earlier.” 20 C.F.R. § 404.1512(b)(1)(ii).


                                                         10
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 11 of 24




adjustment where, “[t]he plaintiff reported being able to drive, grocery shop, feed the dog, and do

laundry, . . . [s]he lived independently with her husband who worked outside the home, and she

traveled to Thailand to sightsee and Phoenix to visit her son,” and “treatment notes . . . reflect

normal attention span, intact short term and remote memory, average intelligence, average fund of

knowledge, and orientation to person, place and time”).

       Nor does any of the new evidence submitted by the Plaintiff—much of which stems from

the relevant disability period—contradict or call into question the ALJ’s findings. Rather, the new

evidence corroborates the ALJ’s finding that the Paragraph C criteria were not satisfied by

revealing numerous instances of the Plaintiff’s functioning outside of the home and with friends.

(See, e.g., Tr. 71 (treatment note from follow-up visit for medication management in November

2017 indicating “[t]he option of therapy discussed, pt. is not interested in . . . states that been in

therapy since age of 12” and is “tired of it,” and reporting that Plaintiff “keeps himself busy with

listening to music, playing guitar not often, some recording and videos”); Tr. 63 (treatment note

from December 2017 in which Plaintiff expressed interest in using the pool at the Y with friends

and in considering the Y’s exercise programs); Tr. 65 (another December 2017 treatment note in

which Plaintiff indicated that he had been engaged in making music, and writing and recording

lyrics over the past few weeks).) There is no evidence that the Plaintiff required structured support

tantamount to the examples provided in Listing 12.00D; in fact, Plaintiff’s mental health care

providers did not consider him to require a more intensive level of care than outpatient treatment.

(See, e.g., Tr. 67 (treatment note observing that “Pt continues to be appropriate for outpatient

treatment” in December 2017); Tr. 56 (same, in February 2018); Tr. 794 (same, in June 2018).)

In sum, these treatment records support the ALJ’s determination that the Plaintiff failed to display




                                                 11
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 12 of 24




only marginal adjustment and that his bipolar disorder and OCD did not meet the paragraph C

criteria, and Plaintiff’s citation to the record does not compel a different conclusion.

        Substantial Evidence Supports the ALJ’s Findings with Respect to the Plaintiff’s
        Spinal Disorder

        The ALJ evaluated the Plaintiff’s degenerative disc disease under Listing 1.04, which

encompasses “[d]isorders of the spine . . . resulting in compromise of a nerve root . . . or the spinal

cord.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04. To satisfy this Listing the impairment must be

accompanied by:

        A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
        pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
        weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
        involvement of the lower back, positive straight-leg raising test (sitting and supine);

        or

        B. Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue
        biopsy, or by appropriate medically acceptable imaging, manifested by severe burning or
        painful dysesthesia, resulting in the need for changes in position or posture more than once
        every 2 hours;

        or

        C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings on
        appropriate medically acceptable imaging, manifested by chronic nonradicular pain and
        weakness, and resulting in inability to ambulate effectively, as defined in 1.00B2b.

Id. 4

        The ALJ determined that Plaintiff’s impairment does not meet or equal the requirements

of this Listing. (Tr. 19.) Despite Plaintiff’s complaints of disabling pain due to his degenerative

disc disease of the lumbar spine, the ALJ found that:



4
  The Plaintiff does not specify which of these criteria he believes he satisfied. However, with respect to paragraph
B, the Plaintiff does not cite to any evidence indicating that he suffered from spinal arachnoiditis and he makes no
argument that might reasonably be construed as involving the paragraph B criteria. The Court does not therefore
further address the paragraph B criteria.


                                                        12
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 13 of 24




       the medical evidence of record does not demonstrate that he has the limited range of
       motion, muscle spasms, muscle atrophy, motor weakness, sensory loss, or reflex
       abnormalities associated with intense and disabling pain. On the contrary, his
       musculoskeletal examinations repeatedly showed negative findings, no lower extremity
       edema and his range of motion in the bilateral upper and lower extremities were normal,
       intact, and symmetric.

(Tr. 22.) The ALJ acknowledged Plaintiff’s testimony that he uses two canes to ambulate but

found that “the record repeatedly shows normal gait, posture, and strength, without any issues of

balance,” as well as evidence of a negative straight leg raising test. (Id.) While Plaintiff testified

that he cannot walk more than 20 minutes, the ALJ found that such testimony was contradicted by

Plaintiff’s account of getting lost in the woods with his friends during a camping trip, during which

he reported taking two hours to walk back to the parking lot. (Id.) Similarly, the ALJ observed

that Plaintiff’s testimony that he had difficulty bending over to pick up his keys was undermined

by evidence that he was recently engaged in designing a new studio space that required him to

crawl under desks. (Tr. 23.) The ALJ further noted that Plaintiff’s complaints of disabling back

pain were not accompanied by evidence of frequent or intense treatment, including physical

therapy. (Tr. 22.) The ALJ took note of an MRI of Plaintiff’s lumbar spine from April 2017 which

“showed moderate nerve root impingement and small central disc extrusion but with only mild

stenosis,” which resulted in discussions of surgery but no evidence that Plaintiff actually followed

up with surgical intervention. (Tr. 22.)

       Plaintiff argues that the ALJ’s decision contravenes the evidence that his symptoms and

limitations were consistent with the findings of the April 2017 MRI (Tr. 144) as well as a

subsequent MRI from December 2018, which was not part of the record before the ALJ. (Tr. 135.)

However, even accepting that the December 2018 MRI along with the other new evidence that the

Plaintiff cites is relevant to the disability period at issue, and thus may be included in the record as

a whole, it would not materially alter the ALJ’s decision that Plaintiff could not satisfy the totality



                                                  13
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 14 of 24




of the criteria in either paragraphs A or C—a conclusion which is supported by substantial

evidence.

        First, as noted previously, to satisfy the paragraph A requirements Plaintiff would need to

show “[e]vidence of nerve root compression characterized by neuro-anatomic distribution of pain,

limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or muscle

weakness) accompanied by sensory or reflex loss and, if there is involvement of the lower back,

positive straight-leg raising test (sitting and supine).” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04A.

The ALJ found that Plaintiff’s MRI of April 2017 revealed “moderate nerve root impingement.”

(Tr. 22; see Tr. 144 (identifying “[l]arge disc extrusion at L5-S1 that is predominantly right-sided

but also left-sided and which likely involves one or more nerve roots including the right S1 nerve

root”).)5 Despite this apparent evidence of nerve root compression, the ALJ determined that

Plaintiff could not meet the Listing because the record lacked evidence of the requisite limitation

of motion, motor loss or weakness, sensory or reflex loss, and positive straight leg raise testing—

noting instead that Plaintiff’s “musculoskeletal examinations repeatedly showed negative

findings.” (Tr. 22.)

        With respect to the paragraph A criteria, the record is somewhat mixed. For example,

much of the evidence indicates that Plaintiff’s reflexes were abnormal (Tr. 35, 38, 41, 179, 200,

712, 714, 724, 770, 772), and there is less evidence tending to suggest that his reflexes were

symmetric. (Tr. 623, 719.) Likewise, much of the record evidence signifies that his range of

motion (“ROM”) was “deferred” (Tr. 35, 38, 179, 200, 712, 714, 724), while there is minimal

evidence indicating that his ROM was full, or normal. (Tr. 41, 201, 769). On the other hand, the

evidence largely indicates that motor examinations of the Plaintiff’s lower extremities were


5
 The December 2018 MRI, which postdated the ALJ’s decision, rendered the same result—concluding that the disc
extrusion was overall “quite similar to that on the prior study.” (Tr. 135.)


                                                     14
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 15 of 24




consistently deemed normal (Tr. 35, 38, 179, 201–02, 623, 712, 714, 724, 771–72), and Plaintiff

cites no evidence to the contrary. Thus, even if certain of the paragraph A criteria could be found

in the Plaintiff’s favor, at a minimum, substantial evidence supports the ALJ’s conclusion that

Plaintiff did not suffer from the requisite motor weakness or loss as described in this Listing. This

alone requires affirmance of the ALJ’s decision, because in order “[f]or a claimant to show that

his impairment matches a listing, it must meet all of the specified medical criteria. An impairment

that manifests only some of those criteria, no matter how severely, does not qualify.” Marchetti

v. Colvin, No. 13-CV-02581 (KAM), 2014 WL 7359158, at *10 (E.D.N.Y. Dec. 24, 2014) (quoting

Sullivan v. Zebley, 493 U.S. 521, 530 (1991)); see also Ramirez Morales v. Berryhill, No. 6:17-

CV-06836 (MAT), 2019 WL 1076088, at *3 (W.D.N.Y. Mar. 7, 2019) (explaining that the Social

Security Administration has “specified that all of the requirements of Listing 1.04(A) must be

simultaneously present on examination and continue, or be expected to continue, for at least 12

months, in order for a disorder of the spine to meet the Listing at step three. . . . In other words,

‘when the listing criteria are scattered over time, wax and wane, or are present on one examination

but absent on another, the individual’s nerve root compression would not rise to the level of

severity required by listing 1.04A.’”) (quoting Social Security Acquiescence Ruling (AR) 15-1(4),

Radford v. Colvin: Standard for Meeting the Listing for Disorders of the Spine With Evidence of

Nerve Root Compression, 80 FR 57418-02, 2015 WL 5564523 (Sept. 23, 2015)).

       Moreover, Listing 1.04A also requires evidence of positive straight leg raising, which the

ALJ found was lacking. Indeed, the record appears to include more frequent occurrences of

negative straight leg raise tests than positive straight leg raise tests. (Compare Tr. 142, 203, 714,

719, 772 (positive or equivocal results) with Tr. 35, 38, 179, 200, 202, 712, 724, 766 (negative




                                                 15
          Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 16 of 24




results).)6 To the extent the Plaintiff’s medical records were at times inconsistent, as noted

previously, the ALJ was entitled to resolve conflicting evidence, see Cage, 692 F.3d at 122, and

this Court can only reject the Commissioner’s findings of fact “if a reasonable factfinder would

have to conclude otherwise,” Brault, 683 F.3d at 448 (quotation marks and citation omitted). For

these reasons, the ALJ’s decision on this issue must be affirmed.

         With respect to the paragraph C requirements, although the MRIs cited by the Plaintiff did

indicate mild or moderate stenosis (Tr. 135, 144), substantial evidence supports the ALJ’s

determination that Plaintiff’s gait and ambulation were not sufficiently compromised so as to

satisfy the Listing. Paragraph C requires that the spinal stenosis result in the claimant’s “inability

to ambulate effectively,” which is defined as “an extreme limitation of the ability to walk; i.e., an

impairment(s) that interferes very seriously with the individual’s ability to independently initiate,

sustain, or complete activities.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00B.2.b(1). While the

record does indicate that Plaintiff used a single cane at times to assist with walking (see e.g., Tr.

142, 320, 623, 712, 724, 769),7 the regulations require that the claimant be unable to ambulate

independently “without the use of a hand-held assistive device(s) that limits the functioning of

both upper extremities” to satisfy this criterion.                20 C.F.R. Pt. 404, Subpt. P, App. 1, §

1.00.B.2.b(1) (emphasis added); see also id. § 1.00.B.2.b(2) (providing, as “examples of

ineffective ambulation,” inter alia, “the inability to walk without the use of a walker, two crutches

or two canes”). The fact that Plaintiff used a single cane to assist with walking therefore does not

satisfy the Listing. And while Plaintiff did testify that he sometimes used two canes (Tr. 221), the



6
 As the Commissioner notes, it is also unclear from the record whether those straight leg raising tests that were
positive yielded such a result in both the sitting and supine positions as required by the Listing.
7
  In a treatment note from Dr. Riordan dated October 29, 2018, which was submitted after the hearing, he observed
that the Plaintiff ambulated with bilateral canes (Tr. 204) but Dr. Riordan otherwise observed the Plaintiff to ambulate
with one cane, as documented in the other treatment notes cited herein.


                                                          16
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 17 of 24




ALJ was entitled to discredit this testimony by considering the other evidence noted above tending

to negate a finding that the Plaintiff suffered from severe issues with ambulation and balance (see

Tr. 22)—as well as contrary evidence demonstrating the Plaintiff’s prolonged engagement in

activities such as camping and fishing. See Hofsommer v. Berryhill, 322 F. Supp. 3d 519, 530

(S.D.N.Y. 2018) (“[W]here an ALJ gives specific reasons for finding the claimant not credible,

the ALJ’s credibility determination ‘is generally entitled to deference on appeal’”) (quoting Selian,

708 F.3d at 420).

        Whether the ALJ Failed to Accord Proper Weight to the Opinion of the Plaintiff’s
        Treating Physician

        The Plaintiff next argues that the ALJ improperly discounted the opinion of Dr. Brian

Riordan, the Plaintiff’s treating physician for his fibromyalgia condition. Dr. Riordan had treated

the Plaintiff since at least 2015. Dr. Riordan offered a Medical Source Statement dated October

19, 2018 in which he opined, inter alia, that the Plaintiff: can walk for only one city block without

rest or severe pain; can sit or stand for only fifteen minutes at a time; can sit and stand/walk in

combination for a total of less than two hours in an eight-hour workday; needs a job in which he

can walk for about 15 minutes at a time every 45 minutes throughout the workday and take

unscheduled breaks for rest approximately two to three times per day; can never lift 50 lbs., rarely

lift 20 lbs., and only occasionally lift 10 lbs. or less; can never twist, stoop, or crouch/squat and

can only rarely climb ladders and stairs; would be off-task for 25% or more of a typical workday

and is likely to be absent from work more than four days per month as a result of his impairment;

and is not capable of “low stress’ work. (Tr. 811–15.) The ALJ afforded Dr. Riordan’s “opinion

little weight because he did not provide any explanation to the opinion found, nor did he cite to

any treatment notes to support his opinion,” and instead relied upon the Plaintiff’s “self-report.”

(Tr. 24.)



                                                 17
         Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 18 of 24




        “According to [the treating physician] rule, the opinion of a claimant’s treating physician

as to the nature and severity of the impairment is given ‘controlling weight’ so long as it ‘is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the case record.’” Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting the regulation presently codified at 20 C.F.R. § 404.1527(c)(2)).8

“[I]f the ALJ decides the opinion is not entitled to controlling weight, it must determine how much

weight, if any, to give it.” Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). “In doing so, it

must ‘explicitly consider’ the following, nonexclusive ‘Burgess factors’: ‘(1) the frequency,

length, nature, and extent of treatment; (2) the amount of medical evidence supporting the

opinion; (3) the consistency of the opinion with the remaining medical evidence; and (4) whether

the physician is a specialist.’” Id. at 95–96 (quoting Selian, 708 F.3d at 418) (citing Burgess, 537

F.3d at 129). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning weight

. . . is a procedural error,” yet a reviewing court can nonetheless affirm the ALJ’s decision if “a

searching review of the record” ensures it “that the substance of the treating physician rule was

not traversed.” Id. at 96 (quotation marks and citation omitted). In other words, if “the record

otherwise provides ‘good reasons’ for assigning ‘little weight’” to the treating physician’s opinion,

the ALJ’s decision should be affirmed. See id.

        The Plaintiff argues that the ALJ overlooked Dr. Riordan’s treatment notes, which

document his findings of the Plaintiff’s abnormal gait with demonstrated stooping, the Plaintiff’s

complaints of weakness and pain in his leg, and his compromised range of motion with occasional



8
  On January 18, 2017, the Social Security Administration promulgated final rules that significantly change the way
the Commissioner considers medical opinion evidence and that were made effective March 27, 2017. See Revisions
to Rules Regarding the Evaluation of Medical Opinion Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). The new
regulation, 20 C.F.R. § 404.1520c, applies only to claims filed on or after March 27, 2017. Accordingly, because the
Plaintiff’s claims were filed before this date, this court applies the regulations in effect prior to March 27, 2017.



                                                        18
          Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 19 of 24




positive straight leg exam results.9 It is true that such symptoms are documented throughout many

of Dr. Riordan’s records; however, it is not apparent that such symptoms are consistent with or

result in the limitations attributed to the Plaintiff in Dr. Riordan’s Medical Source Statement. As

noted previously, many of Dr. Riordan’s notes contain mixed prognoses—noting gait, reflex, and

range of motion issues yet indicating that Plaintiff’s lumbosacral spine was normal in appearance

and that the strength in his lower extremities was all normal. (E.g., Tr. 35, 38, 179, 623, 724). In

addition, some of Dr. Riordan’s notes suggest that the Plaintiff’s physical limitations were not as

disabling as indicated in his Medical Source Statement. (See Tr. 37–38 (September 2017 treatment

note that the Plaintiff has “been doing a lot of walking,” is “[o]verall stable” and “[f]airly good

functional level and adequate analgesia”); Tr. 153 (December 2017 note: “Overall stable”; “Fair

analgesia”; “Good functional level”); Tr. 623 (October 2016 note: “Exam is fairly benign”; “No

red flags on history”); Tr. 770 (April 2018 note: “Analgesia is adequate. Functional level is

good”).)

         Furthermore, as the Commissioner notes, Dr. Riordan’s opinion was also inconsistent with

the opinions of the State agency consultants who reviewed the Plaintiff’s file at the reconsideration

level, and whose opinions the ALJ afforded greater weight. (See Tr. 24.)                       Dr. Phyllis Sandell

indicated that the Plaintiff could fulfill sedentary work10 based on her opinion that he could, inter

alia, stand and/or walk for two hours and sit with normal breaks for more than six hours on a

sustained basis during an eight-hour workday. (Tr. 324–26.) Dr. Mary Ellen Menken also opined


9
  The Plaintiff cites to pages 145 through 208 of the administrative record, which is part of the new evidence that was
not before the ALJ. However, some of Dr. Riordan’s treatment records were included in the original administrative
record before the ALJ. (See Tr. 622–631; 709–714; 720–735; 769–772.) The Court has reviewed the new evidence
and concludes that it is not “material” in so far as it is not likely to have changed the decision of the Commissioner
and thus does not warrant a remand to the ALJ. See Milano, 98 F. Supp. 2d at 215.
10
  The State agency consultants assessed Plaintiff at the level of “RFC 1,” which refers to Table No. 1 at 20 C.F.R. §
Pt. 404, Subpt. P, App. 2, captioned “Residual Functional Capacity: Maximum Sustained Work Capability Limited to
Sedentary Work as a Result of Severe Medically Determinable Impairment(s).”


                                                         19
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 20 of 24




that Plaintiff was capable of sedentary work based on her opinion that the Plaintiff was, inter alia,

able to: “understand & remember simple information adequately,” “sustain attention, persistence

& pace adequately to perform simple tasks for 2-hour periods during the course of a normal

workday/workweek,” “manage basic work-related social interactions with supervisors &

coworkers adequately,” “respond appropriately to basic supervisory instruction and criticism,” and

“respond appropriately to simple, routine changes in the work setting.” (Tr. 326–28.) The ALJ

was entitled to afford greater weight to these opinions than to that of Dr. Riordan. See, e.g., Gilliam

v. Comm’r of Soc. Sec., No. 17-CV-03764 (ER) (BCM), 2018 WL 9837921, at *12 (S.D.N.Y.

Sept. 5, 2018), report and recommendation adopted sub nom. Gilliam v. Berryhill, 2019 WL

5188946 (S.D.N.Y. Oct. 15, 2019) (ALJ did not “err in assigning ‘great’ weight to the opinion of

state agency review psychologist” where the opinion “accorded with the record as a whole”);

Bernard v. Colvin, No. 2:14-CV-148 (JMC), 2015 WL 4949300, at *11 (D. Vt. Aug. 19, 2015)

(“The regulations clearly permit the opinions of agency consultants to override those of treating

physicians, when the former are more consistent with the record evidence than the latter.”).

       Finally, Dr. Riordan’s Medical Source Statement was inconsistent with, and in fact stood

in stark contrast to, the multiple references throughout the medical records indicating that the

Plaintiff enjoys significant non-work related activities such as camping, fishing, writing songs, and

producing music videos. (See slip op. at 9–11, supra.) Cf., e.g., Browne v. Comm’r of Soc. Sec.,

131 F. Supp. 3d 89, 99 (S.D.N.Y. 2015) (ALJ properly discounted treating physician’s opinion

where, inter alia, it conflicted with the plaintiff’s own self-reports of being able to prepare his own

meals, iron and do laundry, use public transportation, shop, go to the clinic, and walk for five

blocks before needing to rest).




                                                  20
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 21 of 24




       Whether the ALJ’s RFC Determination is Supported by Substantial Evidence

       Finally, the Plaintiff argues that the ALJ’s conclusion that the Plaintiff could engage in

sedentary work with certain restrictions is contrary to the record as a whole. On this issue “the

Plaintiff has the burden to prove a more restrictive RFC than the ALJ found.” Salerno v. Berryhill,

No. 19-CV-00627 (KHP), 2020 WL 882006, at *10 (S.D.N.Y. Feb. 24, 2020). Plaintiff principally

relies upon Dr. Riordan’s opinion that Plaintiff can only sit for less than two hours out of an eight-

hour workday in arguing that he cannot perform even sedentary work. (See Tr. 812.) However as

discussed previously, the ALJ appropriately discounted Dr. Riordan’s opinion based on its lack of

consistency with the other record evidence.

       Plaintiff also argues that the ALJ failed to account adequately for the evidence

demonstrating that Plaintiff walked with a limp and needed one or two canes to assist with

ambulation, as well as the evidence that Plaintiff needed to change positions frequently. On the

former issue the ALJ found that Plaintiff’s “findings for normal gait and normal sensory

examinations suggest that the claimant had preserved ability for standing and walking within the

limitations of the sedentary residual functional capacity.” (Tr. 22.) While the record is mixed,

Plaintiff correctly notes that it includes ample documentation of his exhibiting an abnormal gait or

limp. (E.g., Tr. 623, 712, 714, 721, 724, 765.) However as discussed supra, the ALJ’s conclusion

that the Plaintiff’s sensory examinations otherwise yielded normal strength findings is supported

by substantial evidence. And given the abundance of treatment notes describing the Plaintiff’s

ongoing engagement in camping and fishing activities, the ALJ’s observation that such anecdotal

evidence provided by the Plaintiff “undermine[d] the consistency and supportability of the

claimant’s allegations” (Tr. 22) is likewise supported by substantial evidence in the record. See

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (per curiam) (“When determining a claimant’s




                                                 21
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 22 of 24




RFC, the ALJ is required to take the claimant’s reports of pain and other limitations into account,

but is not required to accept the claimant’s subjective complaints without question; he may

exercise discretion in weighing the credibility of the claimant’s testimony in light of the other

evidence in the record.”) (internal citations omitted). As for the ALJ’s purported failure to address

Plaintiff’s need to change positions frequently (see Pl.’s Mem. at 28), the Plaintiff does not cite to

any evidence that the ALJ overlooked that would support a more restrictive RFC.

       The Plaintiff further challenges the ALJ’s alleged failure to consider fully his mental

impairments in assessing the RFC. Plaintiff cites the opinion of his treating mental health provider,

Melanie St. Raymond, a licensed clinical social worker who observed that the Plaintiff reportedly:

struggles with depression and passive suicidal ideation; “often uses poor judgment + impulse

control as he is easily frustrated”; “reports obsessive behaviors including: counting, rumination,

flashbacks”; and tends to isolate himself due to his frustration in interacting with others. (Tr. 704–

07.) Plaintiff summarily asserts that these characteristics would result in the Plaintiff being

significantly off-task at work, render him unable to tolerate workplace changes or to maintain

persistence and pace, and would result in chronic absenteeism. (Pl.’s Mem. at 29–30.) First, Ms.

Raymond did not indicate how any of these behaviors would translate into workplace problems or

limitations. Counsel’s opinion in this regard is therefore not supported by the record evidence.

Further, despite the Plaintiff’s contention, the ALJ did take this cited evidence into account; yet he

afforded Ms. Raymond’s statement only little weight, concluding that “it is reliant upon the

claimant’s self-report” and contains “no discussion of the objective medical evidence of record or

mental status examinations.” (Tr. 24.) And even though he afforded Ms. Raymond’s opinion little

weight, the RFC clearly accounted for some of these behaviors and the Plaintiff’s mental health

limitations insofar as it required that “[t]he work should be restricted to that requiring only simple




                                                 22
          Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 23 of 24




instructions and routine and repetitive tasks. He must avoid tandem or other team oriented type

work. The work should involve no more than brief and incidental contact with members of the

general public.” (Tr. 20.) The Court thus perceives no error in the ALJ’s consideration of these

alleged mental health symptoms. See Major v. Saul, No. 3:19-CV-01500 (SALM), 2020 WL

5793468, at *13 (D. Conn. Sept. 29, 2020) (“A plaintiff cannot meet his burden of proving a more

restrictive RFC by highlighting evidence the ALJ considered and arguing that it should have been

weighed or considered differently”) (quotation marks and citation omitted).

         Lastly, the Plaintiff cites the testimony of the vocational expert at the Plaintiff’s hearing,

who testified that a person of the Plaintiff’s age, education, and work experience who was limited

to sedentary work with the other limitations set forth in the RFC would not be able to sustain

competitive employment if, in addition to the limitations in the RFC, he were to require

unscheduled breaks of approximately 60 to 90 minutes each day above any scheduled breaks, or

if he were to be absent from work on an unscheduled basis for two to three days per month. (Tr.

257–58.) The Plaintiff argues that this opinion necessitates a finding of disability in light of Dr.

Riordan’s opinion that Plaintiff’s health conditions would render him absent from work more than

four days per month, and require that he be off task more than 25% of each workday. (Tr. 813–

14.) However, for the reasons previously discussed, the ALJ was entitled to discount Dr. Riordan’s

opinion and the hypothetical presented to the vocational expert is therefore of no moment.11 For

these reasons, the Plaintiff has not met his burden of establishing a more restrictive RFC than that

identified by the ALJ with respect to either the physical limitations or the limitations occasioned

by his mental health impairments.



11
  If the Court had agreed with the Plaintiff that the ALJ improperly discounted Dr. Riordan’s opinion, the testimony
of the vocational expert would support a request for an outright reversal, rather than a remand. As the Court has found
no error in the discounting of Dr. Riordan’s opinion, this argument necessarily fails.


                                                         23
        Case 3:20-cv-00145-KAD Document 25 Filed 02/03/21 Page 24 of 24




Conclusion

       For the foregoing reasons, the Plaintiff’s motion to reverse is denied and the

Commissioner’s motion to affirm is granted. The Clerk of the Court is directed to enter judgment

in favor of the Defendant and close this case.

       SO ORDERED at Bridgeport, Connecticut, this 3rd day of February 2021.


                                              /s/ Kari A. Dooley
                                             KARI A. DOOLEY
                                             UNITED STATES DISTRICT JUDGE




                                                 24
